Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 1 of 22




                                                                 DA01758
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 2 of 22




                                                                 DA01759
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 3 of 22




                                                                 DA01760
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 4 of 22




                                                                 DA01761
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 5 of 22




                                                                 DA01762
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 6 of 22




                                                                 DA01763
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 7 of 22




                                                                 DA01764
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 8 of 22




                                                                 DA01765
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 9 of 22




                                                                 DA01766
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 10 of 22




                                                                  DA01767
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 11 of 22




                                                                  DA01768
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 12 of 22




                                                                  DA01769
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 13 of 22




                                                                  DA01770
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 14 of 22




          EXHIBIT 80




                                                                  DA01771
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 15 of 22




                                                                  DA01772
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 16 of 22




                                                                  DA01773
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 17 of 22




                                                                  DA01774
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 18 of 22




                                                                  DA01775
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 19 of 22




                                                                  DA01776
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 20 of 22




                                                                  DA01777
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 21 of 22




          EXHIBIT 81




                                                                  DA01778
Case 19-11781-LSS   Doc 372-26   Filed 12/05/19   Page 22 of 22




                                                                  DA01779
